Title: To Thomas Jefferson from Isaac Cooper, 29 May 1805
From: Cooper, Isaac
To: Jefferson, Thomas


                                                
                  
                            
                        his Excellency Th Jefferson
                     
                     Washington 29th May 1805
                        
                        
                     
                        
                           To Isaac Cooper
                           Dollr Cents
                        
                        
                           to framing & glazing two Pictures
                           5–00
                        
                        
                           to thirteen Circular frames
                           
                              13
                              
                           
                        
                        
                           
                           $18–—
                        
                     
                  
                        
                            
                        
                    